FILED
                            NOT FOR PUBLICATION                             JUN 09 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30059

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00082-RSL

  v.
                                                 MEMORANDUM *
CEDRIC BARQUET, a.k.a. Ced,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, Chief Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Cedric Barquet appeals from his jury-trial conviction and 144-month

sentence for (1) conspiracy to distribute cocaine and “crack” cocaine, in violation

of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846, and (2) possession with intent to

distribute cocaine and “crack” cocaine, in violation of 21 U.S.C. § 841(a)(1),

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
841(b)(1)(B), and 18 U.S.C. § 2. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      Barquet contends that the district court erred when it denied his motion to

suppress because the government failed to satisfy its statutory burdens under

18 U.S.C. § 2518. The district court did not err because the record reflects that the

government’s wiretap applications sufficiently “attest[ ] that adequate investigative

tactics were exhausted before the wiretap order was sought or that such methods

reasonably appeared unlikely to succeed or too dangerous.” United States v.

Rivera, 527 F.3d 891, 898 (9th Cir. 2008) (citations omitted). The government

also acted reasonably in its “good faith efforts to use traditional investigative

tactics or its decision to forego such tactics based on the unlikelihood of their

success or the probable risk of danger involved with their use.” United States v.

Gonzalez, Inc., 412 F.3d 1102, 1112 (9th Cir. 2005). Moreover, any error or

omissions in the government’s applications were not material to the authorizing

court’s approval of the wiretaps. See United States v. Carneiro, 861 F.2d 1171,

1176-77 (9th Cir. 1988).

      Barquet also contends that the district court erred in denying him the

opportunity to develop a record in support of his motion to suppress by denying

him a hearing pursuant to Franks v. Delaware, 438 U.S. 154 (1978). The district


                                           2                                        10-30059
court did not err when it denied Barquet’s request for a Franks hearing because

Barquet failed to make “a substantial preliminary showing that the affidavit[s]

contained intentionally or recklessly false statements, and that the affidavit purged

of its falsities would not be sufficient to support a finding of probable cause.”

United States v. Meling, 47 F.3d 1546, 1553 (9th Cir. 1995) (internal quotation

marks, brackets and ellipses omitted).

      AFFIRMED.




                                           3                                    10-30059